Exhibit 10.20

PATENT LICENSE AGREEMENT

This Patent License Agreement (this “Agreement”) is entered into as of February
15, 2007 (the “Effective Date”) between and among Collaboration Properties,
Inc., a Nevada corporation, having offices at 555 Twin Dolphin Drive, Redwood
Shores, California 94065 (“CPI”), Avistar Communications Corporation, a Delaware
corporation, having offices at 555 Twin Dolphin Drive, Redwood Shores,
California 94065 (“ACC”) (CPI and ACC are collectively “Avistar”), Tandberg ASA,
a Norwegian corporation, having offices at Philip Pedersens vei 20, 1366
Lysaker, Norway (“Tandberg ASA”), Tandberg Telecom AS a Norwegian corporation,
having offices at Philip Pedersens vei 20, 1366 Lysaker, Norway (“Tandberg
Telecom”), Tandberg, Inc. a Delaware corporation, having offices at 1860 Michael
Faraday Dr., Suite 250, Reston, VA 20190 (“Tandberg, Inc.”) (Tandberg ASA,
Tandberg Telecom and Tandberg, Inc. are collectively “Tandberg”).  Tandberg, on
the one hand, and Avistar, on the other hand, are each a “Party” and
collectively the “Parties.”

RECITALS

WHEREAS, the Parties are presently involved in the Lawsuits, in which it has
been asserted that (i) ACC infringes certain claims of U.S. Patent Nos.
6,621,515; 6,590,603; and 6,584,077, and with respect to which ACC has asserted
affirmative defenses and counterclaims alleging invalidity, unenforceability
and/or non-infringement, and (ii) Tandberg ASA and Tandberg, Inc. infringe
certain claims of U.S. Patent Nos. 5,896,500; 6,212,547; and 5,867,654, and with
respect to which Tandberg ASA and Tandberg, Inc. have asserted affirmative
defenses and counterclaims alleging invalidity, unenforceability and/or
non-infringement;

WHEREAS, Tandberg denies that it does now or has ever committed any act that
would entitle Avistar, under the law of any jurisdiction anywhere in the world,
to any of the relief Avistar is seeking in the Lawsuit against Tandberg;

WHEREAS, Avistar denies that it does now or has ever committed any act that
would entitle Tandberg, under the law of any jurisdiction anywhere in the world,
to any of the relief Tandberg is seeking in the Lawsuit against Avistar;

WHEREAS, the Parties dispute the infringement, validity and enforceability of
the Licensed Patents;

WHEREAS, the Parties desire to avoid the time and expense of litigation, and in
compromise of the disputed claims, wish to fully settle the Lawsuits and prevent
future litigation concerning the Licensed Products, upon the terms and subject
to the conditions set forth below;

NOW, THEREFORE, in consideration of the mutual covenants, agreements and
undertakings set forth herein, the parties agree as follows:

[***] Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitteed portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

1


--------------------------------------------------------------------------------



1.             DEFINITIONS


THE FOLLOWING CAPITALIZED TERMS USED IN THIS AGREEMENT SHALL HAVE THE FOLLOWING
MEANINGS.  THE USE OF SINGULAR SHALL INCLUDE THE PLURAL AND VICE VERSA, WHERE
APPROPRIATE:


1.1                                 “AVISTAR” SHALL HAVE THE MEANING GIVEN TO
THIS TERM IN THE RECITALS.


1.2                                 “AVISTAR LICENSED PRODUCTS” SHALL MEAN
AVISTAR’S EXISTING PRODUCTS AND FOLLOW ON PRODUCTS, WHICH ARE SOLD BY AVISTAR OR
ITS SUBSIDIARIES, OR WHICH ARE MANUFACTURED BY OR FOR AVISTAR OR ITS
SUBSIDIARIES AND WHICH, ABSENT THE LICENSE GRANTED TO AVISTAR AND ITS
SUBSIDIARIES HEREUNDER, WOULD ALLEGEDLY INFRINGE, DIRECTLY OR INDIRECTLY, A
CLAIM OF ANY OF THE TANDBERG LICENSED PATENTS.  FOR THE AVOIDANCE OF DOUBT, TO
THE EXTENT THEY ALLEGEDLY INFRINGE ANY CLAIM OF ANY OF THE TANDBERG LICENSED
PATENTS, AVISTAR LICENSED PRODUCTS INCLUDE EXISTING PRODUCTS AND FOLLOW ON
PRODUCTS THERETO.


1.3                                 “CHANGE OF CONTROL” MEANS A TRANSACTION OR
SERIES OF RELATED TRANSACTIONS (OTHER THAN A TRANSACTION OR SERIES OF RELATED
TRANSACTIONS EFFECTED SOLELY FOR THE PURPOSES OF CHANGING THE FORM OR
JURISDICTION OF ORGANIZATION OF AN ENTITY, OR A PLEDGE OF ASSETS PURSUANT TO A
CREDIT AGREEMENT WITH AN UNRELATED BANK, BANK GROUP OR OTHER FINANCIAL
INSTITUTION) IN WHICH EITHER (I) A PARTY CONSOLIDATES OR MERGES WITH OR INTO
ANOTHER PERSON, OR SELLS, ASSIGNS, CONVEYS, TRANSFERS, LEASES OR OTHERWISE
DISPOSES OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS, OR ANY PERSON CONSOLIDATES
WITH, OR MERGES WITH OR INTO, A PARTY, IN EACH CASE UNLESS THE DIRECT AND
INDIRECT HOLDERS OF AGGREGATE VOTING POWER OF THE PARTY IMMEDIATELY PRIOR TO THE
TRANSACTION OR SERIES OF RELATED TRANSACTIONS WILL HOLD, DIRECTLY OR INDIRECTLY,
MORE THAN FIFTY PERCENT (50%) OF THE AGGREGATE VOTING POWER OF THE SURVIVING OR
TRANSFEREE PERSON IMMEDIATELY AFTER THE TRANSACTION OR SERIES OF RELATED
TRANSACTIONS; OR (II) ANY PERSON OR “GROUP” (AS SUCH TERM IS USED IN RULE 13D-5
UNDER THE UNITED STATES SECURITIES EXCHANGE ACT OF 1934) IS OR BECOMES, OR HAS
THE RIGHT TO BECOME, THE BENEFICIAL OWNER, DIRECTLY OR INDIRECTLY, OF MORE THAN
FIFTY PERCENT (50%) OF THE TOTAL AGGREGATE VOTING POWER OF A PARTY. 
NOTWITHSTANDING THE FOREGOING, A TRANSACTION OR SERIES OF RELATED TRANSACTIONS
SHALL NOT CONSTITUTE A CHANGE OF CONTROL TO THE EXTENT THAT MORE THAN 50% OF THE
VOTING POWER OF THE SURVIVING OR TRANSFEREE PERSON, AS THE CASE MAY BE, IS HELD
(I) BY THE EXISTING MANAGEMENT OF PARTIES; OR (II) BY A FINANCIAL INVESTOR WHO
DOES NOT CONDUCT, DOES NOT HAVE ANY SUBSIDIARY THAT CONDUCTS, AND IS NOT A
SUBSIDIARY OF ANY PERSON THAT CONDUCTS ANY MANUFACTURE, DEVELOPMENT,
DISTRIBUTION, SUPPORT OR MARKETING OF ANY VIDEO, COMMUNICATIONS OR NETWORKING
PRODUCTS; PROVIDED, HOWEVER, THAT THE LICENSES GRANTED HEREUNDER TO OR BY THE
ACQUIRED PARTY SHALL NOT EXTEND TO OR FROM EITHER THE FINANCIAL INVESTOR (OR ANY
PERSON OWNED BY THE FINANCIAL INVESTOR THAT IS USED TO ACQUIRE THE ACQUIRED
PARTY) OR ANY OF ITS SUBSIDIARIES OTHER THAN THE ACQUIRED PARTY AND ANY
SUBSIDIARY OF SUCH ACQUIRED PARTY.

[***] Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitteed portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

2


--------------------------------------------------------------------------------



1.4                                 “CPI LICENSED PATENTS” SHALL MEAN ALL
PATENTS AND PATENT APPLICATIONS AND ANY PATENTS ISSUING THERE FROM WORLDWIDE
THAT HAVE OR ARE ENTITLED TO THE BENEFIT OF A FILING DATE BEFORE, ON, OR WITHIN
TEN (10) YEARS AFTER THE EFFECTIVE DATE THAT ARE OWNED OR LICENSABLE BY CPI,
AVISTAR, OR ANY OF THEIR SUBSIDIARIES WITHOUT THE BONA FIDE PAYMENT OF ROYALTIES
TO AN UNAFFILIATED THIRD PARTY.


1.5                                 “DISPUTES” SHALL MEAN ANY ACTION, DISPUTE,
CLAIM OR CONTROVERSY OF ANY KIND, INCLUDING, WITHOUT LIMITATION, ISSUES OF
PATENT INFRINGEMENT AND CLAIM COVERAGE, WHETHER IN CONTRACT OR TORT, STATUTORY
OR COMMON LAW, LEGAL OR EQUITABLE, NOW EXISTING OR HEREAFTER ARISING BETWEEN THE
PARTIES.


1.6                                 “EXISTING PRODUCTS” SHALL MEAN PRODUCTS,
COMPUTER SOFTWARE, METHODS AND ARTICLES OF MANUFACTURE THAT, AS OF THE EFFECTIVE
DATE, EITHER (I) HAVE BEEN MADE COMMERCIALLY AVAILABLE BY A PARTY OR ITS
SUBSIDIARY; (II) ARE UNDER SUBSTANTIAL DEVELOPMENT BY A PARTY OR ITS SUBSIDIARY
AND ARE MADE COMMERCIALLY AVAILABLE WITHIN TWELVE (12) MONTHS AFTER THE
EFFECTIVE DATE; OR (III) ARE BUG FIXES OR ERROR CORRECTIONS TO PRODUCTS
DESCRIBED IN SUBSECTION (I) OR (II) ABOVE.  FOR THE AVOIDANCE OF DOUBT, EXISTING
PRODUCTS INCLUDE THIRD PARTY PRODUCTS MADE COMMERCIALLY AVAILABLE BY A PARTY OR
ITS SUBSIDIARY THAT MEET (I) OR (II) ABOVE.


1.7                                 “FOLLOW ON PRODUCTS” SHALL MEAN LICENSED
PRODUCTS (REGARDLESS OF PRODUCT NAME) THAT ARE NATURAL EXTENSIONS, ENHANCEMENTS,
NEW RELEASES, UPDATES OR NEW VERSIONS OF EXISTING PRODUCTS, IN ALL CASES
PRIMARILY AND IN SUBSTANTIAL PART BASED ON EXISTING PRODUCTS.


1.8                                 “LAWSUITS” SHALL MEAN (I) COLLABORATION
PROPERTIES, INC. VS. TANDBERG ASA AND TANDBERG, INC.  (UNITED STATES DISTRICT
COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA; CIV. ACTION NO. 05-1940 (MHP))
AND (II) TANDBERG TELECOM AS V. AVISTAR COMMUNICATIONS CORP. (UNITED STATES
DISTRICT COURT FOR THE EASTERN DISTRICT OF TEXAS; CIV. ACTION NO.
2:06-CV-0040-TJW).


1.9                                 “LICENSED PATENTS” SHALL MEAN THE CPI
LICENSED PATENTS AND TANDBERG LICENSED PATENTS.


1.10                           “LICENSED PRODUCTS” SHALL MEAN THE AVISTAR
LICENSED PRODUCTS AND TANDBERG LICENSED PRODUCTS.


1.11                           “MATERIAL BUSINESS UNIT” SHALL MEAN A MATERIAL
AND SUBSTANTIAL BUSINESS UNIT THAT HAS, AMONG OTHER THINGS, ALL OF THE
FOLLOWING: (I) ALL OF THE PRODUCTS FOR ONE OR MORE MARKET SEGMENTS, INCLUDING AT
LEAST ONE LINE OF COMMERCIALLY AVAILABLE PRODUCTS; (II) KEY EMPLOYEES WHO
DEVELOP SUCH PRODUCTS; (III) PATENTS OR OTHER INTELLECTUAL PROPERTY RIGHTS
RELATING TO SUCH PRODUCTS; AND (IV) TANGIBLE ASSETS

[***] Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitteed portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

3


--------------------------------------------------------------------------------



RELATED TO SUCH PRODUCTS.  A TRANSACTION INVOLVING A MATERIAL BUSINESS UNIT AS
DESCRIBED HEREIN MAY BE AN ASSET SALE (IN WHICH CASE SECTION 9.3(A) APPLIES) OR
MAY BE BY DIVESTITURE OF A SUBSIDIARY (IN WHICH CASE SECTION 9.2(C) APPLIES).


1.12                           “PERSON” SHALL MEAN AN INDIVIDUAL, CORPORATION,
PARTNERSHIP, ASSOCIATION, TRUST, INCORPORATED ORGANIZATION, GOVERNMENTAL
AUTHORITY, OTHER ENTITY OR GROUP (AS DEFINED IN SECTION 13(D)(3) OF THE UNITED
STATES SECURITIES EXCHANGE ACT OF 1934, AS AMENDED AS OF THE EFFECTIVE DATE).


1.13                           “SUBSIDIARY” MEANS, WITH RESPECT TO A GIVEN PARTY
OR PERSON (THE “PARENT”), ANY OTHER PERSON WHERE THE PARENT DIRECTLY OR
INDIRECTLY OWNS OR CONTROLS (I) MORE THAN FIFTY PERCENT (50%) OF THE AGGREGATE
VOTING POWER OF SUCH OTHER PERSON, OR (II) IN COUNTRIES WHERE THE PERCENTAGE
OWNERSHIP BY A FOREIGN PARENT IS LIMITED BY LAW TO NO MORE THAN FIFTY PERCENT
(50%), THE MAXIMUM PERCENTAGE OF THE AGGREGATE VOTING POWER PERMITTED UNDER
APPLICABLE LAW, BUT IN NO EVENT LESS THAN FORTY FIVE (45%).  A PERSON SHALL BE
DEEMED TO BE A SUBSIDIARY UNDER THIS AGREEMENT ONLY SO LONG AS SUCH OWNERSHIP OR
CONTROL EXISTS.  NOTWITHSTANDING THE FOREGOING, A SUBSIDIARY OF A PARTY SHALL
ONLY BE ENTITLED TO RECEIVE THE BENEFIT OF THE LICENSES AND COVENANTS GRANTED
UNDER THIS AGREEMENT TO ITS PARENT SO LONG AS SUCH PARTY ALSO HAS (AND HAS NOT
CONTRACTUALLY OR OTHERWISE FORFEITED) A PERCENTAGE ECONOMIC INTEREST IN SUCH
SUBSIDIARY AT LEAST EQUAL TO THE MINIMUM PERCENTAGE OF VOTING POWER REQUIRED
UNDER (I) OR (II) ABOVE, AS APPLICABLE (“MINIMUM ECONOMIC INTEREST”).  IT IS
UNDERSTOOD THAT, WITH RESPECT TO A SUBSIDIARY, THE MINIMUM ECONOMIC INTEREST IS
ONLY REQUIRED FOR PURPOSES OF RECEIVING THE BENEFIT OF LICENSES AND COVENANTS
GRANTED UNDER THIS AGREEMENT TO ITS PARENT AND SHALL NOT BE CONSTRUED AS
RESTRICTING A SUBSIDIARY’S OBLIGATION TO GRANT LICENSES AND COVENANTS UNDER THIS
AGREEMENT.


1.14                           “TANDBERG” SHALL HAVE THE MEANING GIVEN TO THIS
TERM IN THE RECITALS.


1.15                           “TANDBERG LICENSED PATENTS” SHALL MEAN ALL
PATENTS AND PATENT APPLICATIONS AND ANY PATENTS ISSUING THERE FROM WORLDWIDE
THAT HAVE OR ARE ENTITLED TO THE BENEFIT OF A FILING DATE BEFORE, ON, OR WITHIN
TEN (10) YEARS AFTER THE EFFECTIVE DATE THAT ARE OWNED OR LICENSABLE BY TANDBERG
ASA, TANDBERG TELECOM, TANDBERG, INC. OR ANY OF THEIR SUBSIDIARIES WITHOUT THE
BONA FIDE PAYMENT OF ROYALTIES TO AN UNAFFILIATED THIRD PARTY.


1.16                           “TANDBERG LICENSED PRODUCTS” SHALL MEAN
TANDBERG’S EXISTING PRODUCTS AND FOLLOW ON PRODUCTS, WHICH ARE SOLD BY TANDBERG
OR ITS SUBSIDIARIES, OR WHICH ARE MANUFACTURED FOR TANDBERG OR ITS SUBSIDIARIES
AND WHICH, ABSENT THE LICENSE GRANTED TO TANDBERG AND ITS SUBSIDIARIES
HEREUNDER, WOULD ALLEGEDLY INFRINGE, DIRECTLY OR INDIRECTLY, A CLAIM OF ANY OF
THE CPI LICENSED PATENTS.  FOR THE AVOIDANCE OF DOUBT, TO THE EXTENT THEY
ALLEGEDLY INFRINGE ANY CLAIM OF ANY OF THE

[***] Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitteed portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

4


--------------------------------------------------------------------------------



CPI LICENSED PATENTS, TANDBERG LICENSED PRODUCTS INCLUDE EXISTING PRODUCTS AND
FOLLOW ON PRODUCTS THERETO.


1.17                           “THIRD PARTY” MEANS A PERSON OTHER THAN A PARTY
OR A SUBSIDIARY OF A PARTY TO THIS AGREEMENT.


1.18                           “VOTING POWER” MEANS THE RIGHT TO EXERCISE VOTING
POWER WITH RESPECT TO THE ELECTION OF DIRECTORS OR SIMILAR MANAGING AUTHORITY OF
A PERSON (WHETHER THROUGH DIRECT OR INDIRECT BENEFICIAL OWNERSHIP OF SHARES OR
SECURITIES OF SUCH PERSON OR OTHERWISE).


2.                                      GRANT OF RIGHTS


2.1                                 AVISTAR LICENSE GRANT.  SUBJECT TO THE TERMS
OF THIS AGREEMENT AND THE PAYMENT PURSUANT TO SECTION 4 BELOW, AVISTAR GRANTS TO
TANDBERG AND ITS SUBSIDIARIES A PERPETUAL, WORLD WIDE, NON-EXCLUSIVE, PAID UP
LICENSE UNDER THE CPI LICENSED PATENTS TO MAKE, HAVE MADE, USE, IMPORT, OFFER TO
SELL, SELL, LEASE, LICENSE, OR OTHERWISE TRANSFER (WHETHER DIRECTLY OR THROUGH
RESELLERS OR DISTRIBUTORS) TANDBERG LICENSED PRODUCTS AS USED ALONE OR IN
COMBINATION WITH THIRD PARTY PRODUCTS.  WITHOUT LIMITING THE FOREGOING, AND
SUBJECT TO THE TERMS OF THIS AGREEMENT, AVISTAR COVENANTS, ON ITS OWN BEHALF AND
ON BEHALF OF ITS SUBSIDIARIES, THAT IT WILL NOT ASSERT CLAIMS OF INFRINGEMENT OF
ANY OF THE CPI LICENSED PATENTS AGAINST TANDBERG, ITS SUBSIDIARIES, [***] OF
[***] ([***] OR [***]), [***] ([***] OR [***]), [***] ([***] OR [***], INCLUDING
[***] [***]) OR [***] ([***] OR [***]) WITH RESPECT TO ANY COMBINATION OF
TANDBERG’S OR ITS SUBSIDIARIES’ EXISTING PRODUCTS, OR FOLLOW ON PRODUCTS
THERETO.  NO LICENSE IS GRANTED UNDER THIS AGREEMENT FOR ANY THIRD PARTY
PRODUCTS [***].

2.2                                 Tandberg License Grant.  Subject to the
terms of this Agreement, Tandberg grants to Avistar and its Subsidiaries a
perpetual, world wide, non-exclusive, paid up license under the Tandberg
Licensed Patents to make, have made, use, import, offer to sell, sell, lease,
license, or otherwise transfer (whether directly or through resellers or
distributors) Avistar Licensed Products as used alone or in combination with
third party products.  Without limiting the foregoing, and subject to the terms
of this Agreement, Tandberg covenants, on its own behalf and on behalf of its
Subsidiaries, that it will not assert claims of infringement of any of the
Tandberg Licensed Patents against Avistar, its Subsidiaries, [***] of [***]
[***] ([***] or [***]), [***] ([***] or [***]), [***] ([***] or [***], including
[***]) or [***] ([***] or [***]) with respect to any combination of Avistar’s or
its Subsidiaries’ Existing Products, or Follow On Products thereto.  No license
is granted under this Agreement for any third party products [***].

[***] Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitteed portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

5


--------------------------------------------------------------------------------


2.3                                 Limited Have Made Rights. The “have made”
rights under the licenses set forth in Sections 2.1 and 2.2 only apply when
substantially all the designs, working drawings or specifications for the
respective Licensed Product are owned or licensed and provided by a Party or its
Subsidiary and do not extend to “off the shelf” products of a Third Party
supplier that are made generally available by such supplier to other Third
Parties.

2.4                                 Branding. Either Party shall have the right
to sell its products under other brands.

2.5                                 No Sublicense Rights.  Except as provided in
this Section 2, neither Party shall have any right to grant any third party any
sublicense or other rights under the Licensed Patents without the express prior
written consent of the other Party.   [***] and its [***] [***], [***] with
[***] to [***] under the Licensed Patents [***] as [***] be [***] for the [***]
and [***] of, [***] any [***] of, the [***] by [***] thereof.

2.6                                 No Other Rights.  Each Party reserves all
rights not expressly granted to the other Party and its Subsidiaries in this
Agreement.  Without limiting the generality of the foregoing sentence, no right
or license is granted herein under any intellectual property (including under
any patent, copyrights, trademarks, mask work rights, or trade secret rights) of
either Party or any other Person, other than under the Licensed Patents.


3.             ADDITIONAL RIGHTS

3.1                                 Avistar Release of Tandberg. Subject to
Section 4 and in consideration for the releases granted by Tandberg and its
Subsidiaries herein, Avistar, individually and on behalf of each of its
Subsidiaries, officers, directors and employees, irrevocably releases, acquits
and forever discharges (and will cause its Subsidiaries to irrevocably release,
acquit and forever discharge) Tandberg and its Subsidiaries which are
Subsidiaries as of the Effective Date and their respective past, present and
future officers, directors, employees, agents, distributors, manufacturers,
resellers, dealers, customers (including OEM customers), end users,
predecessors, successors, assigns, representatives, and attorneys from and
against any and all causes of action, actions, rights of action, suits,
judgments, liens, indebtedness, damages, losses, claims, liabilities,
obligations, attorneys’ fees, costs, expenses and demands of every kind and
character (i) arising from, included in or relating to the Lawsuits, or (ii)
which otherwise accrued against Tandberg or its Subsidiaries prior to the
Effective Date or arises out of any act or alleged act done prior to the
Effective Date anywhere in the world, whether known or unknown, suspected or
unsuspected, disclosed or undisclosed, up to and as of the Effective Date,
including misappropriation of trade secrets, unfair business practices,
anticompetitive acts, breach of contract, and infringement of

[***] Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitteed portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

6


--------------------------------------------------------------------------------


any CPI Licensed Patents, including Patents asserted by Avistar in the Lawsuits,
whether direct, contributory or by inducement, and whether or not willful.

3.2                                 Tandberg Release of Avistar.  Subject to
Section 4 and in consideration for the releases granted by Avistar and its
Subsidiaries herein, Tandberg, individually and on behalf of each of its
Subsidiaries, officers, directors and employees, irrevocably releases, acquits
and forever discharges (and will cause its Subsidiaries to irrevocably release,
acquit and forever discharge) Avistar and its Subsidiaries which are
Subsidiaries as of the Effective Date and their respective past, present and
future officers, directors, employees, agents, distributors, manufacturers,
resellers, dealers, customers (including OEM customers), end users,
predecessors, successors, assigns, representatives, and attorneys from and
against any and all causes of action, actions, rights of action, suits,
judgments, liens, indebtedness, damages, losses, claims, liabilities,
obligations, attorneys’ fees, costs, expenses and demands of every kind and
character (i) arising from, included in or relating to the Lawsuits, or (ii)
which otherwise accrued against Avistar or its Subsidiaries prior to the
Effective Date or arises out of any act or alleged act done prior to the
Effective Date anywhere in the world, whether known or unknown, suspected or
unsuspected, disclosed or undisclosed, up to and as of the Effective Date,
including misappropriation of trade secrets, unfair business practices,
anticompetitive acts, breach of contract, and infringement of any Tandberg
Licensed Patents, including Patents asserted by Tandberg in the Lawsuits,
whether direct, contributory or by inducement, and whether or not willful.

3.3                                 GENERAL RELEASE.  THE RELEASES BETWEEN
AVISTAR AND TANDBERG IN THIS PATENT LICENSE AGREEMENT INCLUDE AN EXPRESS,
INFORMED, KNOWING AND VOLUNTARY WAIVER AND RELINQUISHMENT TO THE FULLEST EXTENT
PERMITTED BY LAW OF RIGHTS UNDER SECTION 1542 OF THE CALIFORNIA CIVIL CODE,
WHICH READS AS FOLLOWS, AND UNDER ANY SIMILAR OR  COMPARABLE LAWS ANYWHERE IN
THE WORLD:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

[***] Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitteed portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

7


--------------------------------------------------------------------------------


FOR THE AVOIDANCE OF DOUBT, THIS SECTION SHALL NOT CAUSE THIS AGREEMENT TO BE
GOVERNED BY CALIFORNIA LAW.

3.4                                 Dismissal with Prejudice of N.D. Cal.
Action.  Within five (5) business days of the Effective Date, Avistar agrees to
dismiss its infringement allegations in the N.D. Cal. Action against Tandberg
with prejudice, and Tandberg agrees to dismiss its claims, counterclaims,
defenses and/or demands with prejudice by filing the stipulated dismissal and
order attached as Attachment A hereto.

3.5                                 Dismissal with Prejudice of E.D. Tex.
Action.  Within five (5) business days of the Effective Date, Tandberg agrees to
dismiss its infringement allegations in the E.D. Tex. Action against Avistar
with prejudice, and Avistar agrees to dismiss its claims, counterclaims,
defenses and/or demands with prejudice by filing the stipulated dismissal and
order attached as Attachment B hereto.

3.6                               No Admission.    The Parties agree that the
settlement of the Litigation is intended solely as a compromise of disputed
claims and counterclaims.  Neither the fact of a Party’s entry into this
Agreement, nor the fact of the settlement of Litigation reflected in this
Agreement, nor the terms hereof, nor any acts undertaken pursuant hereto shall
constitute an admission or concession by any Party regarding liability or the
validity of any claim or counterclaim in the Litigation.

3.7                                 Other Transactions.  Either Party may
assign, convey, sell, lease, encumber, license, sublicense or otherwise transfer
to a third party any and all of the Licensed Patents it owns provided that any
such transaction is made subject to all rights of and licenses to the other
Party and its Subsidiaries arising from this Agreement and shall not impose any
additional obligations on the other Party or any of its Subsidiaries.


4.                                      PAYMENT


4.1                                 LICENSE PAYMENT.  IN CONSIDERATION OF THE
LICENSES, RELEASES AND OTHER RIGHTS GRANTED TO TANDBERG AND ITS SUBSIDIARIES
UNDER THIS AGREEMENT, TANDBERG SHALL PAY TO CPI THE SUM OF TWELVE MILLION U.S.
DOLLARS ($12,000,000). SUCH PAYMENT SHALL BE MADE BY ELECTRONIC FUNDS TRANSFER
TO THE ACCOUNT SPECIFIED BY CPI BELOW WITHIN FIVE (5) BUSINESS DAYS OF FILING
AND ELECTRONIC RECEIPT OF FILING OF ATTACHMENT A DISMISSING THE N.D. CAL.
ACTION.

[***] Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitteed portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

8


--------------------------------------------------------------------------------


Banking Information for CPI:

Collaboration Properties, Inc. Operating Account

[***]

[***]

[***]

 

4.2                                 Taxes.  Avistar represents and warrants that
no withholding taxes shall be deducted from the payment to CPI, as provided
under the US/Norway Tax Treaty (“United States-Norway, Income and Property Tax
Convention, Article 10”).


5.                                      WARRANTIES AND REPRESENTATIONS

5.1                                 General. Each Party represents and warrants
to the other Party as of the Effective Date that:

(a)           it is a corporation duly organized, validly existing and in good
standing or its equivalent under the laws of its place of organization;

(b)           it has the authority to (i) enter into this Agreement, (ii) extend
the rights, licenses and sublicenses granted to the other Party under this
Agreement, and (iii) undertake and fully perform its obligations under this
Agreement;

(c)           it is not subject to a petition for relief under any bankruptcy
legislation, it has not made an assignment for the benefit of creditors, it is
not subject to the appointment of a receiver for all or a substantial part of
its assets, and it is not contemplating taking any of the foregoing actions; and

(d)                                     all necessary consents, approvals and
authorizations of all regulatory and governmental authorities and other Persons
required to be obtained by it in connection with (i) the execution and delivery
of this Agreement, (ii) its granting of rights and licenses hereunder, and (iii)
the performance of its obligations hereunder have been obtained.

(e)                                      it has not prior to the Effective Date
assigned or transferred to any third party or encumbered in whole or in part any
of the claims which are included in its release in Section 3.


5.2                                 ABSENCE OF PATENT WARRANTIES.  NOTHING IN
THIS AGREEMENT SHALL BE CONSTRUED (I) AS A WARRANTY OR REPRESENTATION BY EITHER
PARTY AS TO THE VALIDITY, ENFORCEABILITY OR SCOPE OF ANY OF THE CLAIMS OF THE
LICENSED PATENTS, (II) AS A WARRANTY OR REPRESENTATION THAT ANY LICENSED
PRODUCT, OR ANYTHING ELSE MADE, USED, SOLD, IMPORTED OR OTHERWISE DISPOSED OF
UNDER THE LICENSE GRANT OF SECTION 2 IS, OR WILL

[***] Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitteed portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

9


--------------------------------------------------------------------------------



BE, FREE FROM INFRINGEMENT OF ANY PATENTS, COPYRIGHTS, TRADE SECRETS,
TRADEMARKS, OR ANY OTHER INTELLECTUAL PROPERTY OR PROPRIETARY RIGHTS OF THIRD
PARTIES.

5.3                                 No Obligations. Neither Party shall have any
obligation hereunder to institute any action or suit against any Person for
infringement of any of the Licensed Patents or to defend any action or suit
brought by a Person which challenges or concerns the validity of any of the
Licensed Patents.   Neither Party shall have the right to institute any action
or suit against Persons for infringement of any of the Licensed Patents to which
it receives a license under Section 2.  Neither Party is required to file any
patent application, or to secure any patent or patent rights, or to maintain any
patent in force.

5.4                                 Avistar.  Avistar represents and warrants
that CPI is the true and rightful owner of the CPI Patents asserted against
Tandberg in the Litigation.

5.5                                 Tandberg.  Tandberg represents and warrants
that Tandberg Telecom is the true and rightful owner of the Tandberg Patents
asserted against Avistar in the Litigation.


6.             BANKRUPTCY


ALL LICENSES AND RELEASES GRANTED TO A PARTY AND ITS SUBSIDIARIES UNDER THIS
AGREEMENT ARE DEEMED TO BE, FOR THE PURPOSE OF SECTION 365(N) OF THE U.S.
BANKRUPTCY CODE, LICENSES OF RIGHTS TO INTELLECTUAL PROPERTY AS DEFINED UNDER
SECTION 101 OF THE U.S. BANKRUPTCY CODE, AS AMENDED.  THE PARTIES AGREE THAT ANY
PARTY WHO IS A LICENSEE OR BENEFICIARY OF SUCH RIGHTS UNDER THIS AGREEMENT,
SHALL RETAIN AND MAY EXERCISE ALL OF ITS RIGHTS AND ELECTIONS UNDER THE U.S.
BANKRUPTCY CODE, AS AMENDED.  TO THE EXTENT THAT SIMILAR PROTECTIONS OF ITS
RIGHTS ARE AVAILABLE TO THE PARTIES AND SUBSIDIARIES IN FOREIGN JURISDICTIONS,
THE PARTIES AGREE THAT THEY SHALL BE ENTITLED TO RETAIN AND EXERCISE ALL SUCH
RIGHTS.

7.             Disputes

It is the intent of the Parties that Disputes be resolved expeditiously,
amicably and at the level within each Party’s organization that is most
knowledgeable about the disputed issue. As a result, the Parties agree that all
Disputes will be resolved by the procedure outlined in this Section 7 unless
such Dispute is governed by a subsequent written agreement signed by authorized
representatives of the Parties:

7.1                                 The complaining Party will notify the other
Party in writing of the Dispute, and the non-complaining Party will exercise
good faith efforts to resolve the matter as expeditiously as possible.

[***] Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitteed portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

10


--------------------------------------------------------------------------------


7.2                                 In the event that such matter remains
unresolved thirty (30) days after the delivery of the complaining Party’s
written notice, a senior representative of each Party will meet or participate
in a telephone conference call within five (5) business days, or as soon as
practicable but no later than thirty (30) days, of a request for such a meeting
or conference call by either Party to resolve the Dispute.

7.3                                 If the Parties are unable to reach a
resolution of the Dispute after following the above procedure, any Dispute will
be resolved by mediation or binding arbitration in accordance with the terms of
this Section 7.  Any mediations or arbitrations entered into pursuant to this
Section shall be confidential and subject to the exclusive jurisdiction of the
mediator or arbitrators selected in accordance with the terms of this Section. 
The Parties expressly waive any right to challenge the jurisdiction or venue of
these mediation or binding arbitration proceedings.

7.4                                 In order that Disputes may be resolved
expeditiously, the Parties agree to submit all Disputes within three (3) years
of the Effective Date to mediation in San Francisco, California before Hon.
Judge Edward Infante, the mediator that is most knowledgeable about the disputed
issues.  The parties agree to participate in good faith in the mediation and
related negotiations for a period of 30 days from the date of appointment of
Hon. Judge Edward Infante.  The parties may enter into an agreement prior to the
mediation setting out the procedures to be used during the mediation.  The
parties will bear the costs of mediation equally, and neither party will call
the mediator as a witness for any purpose in any proceeding, during or
subsequent to the mediation, nor will any party seek access to any documents
prepared for or delivered to the mediator in connection with the mediation or to
any records or notes of the mediator.  Documents produced in connection with the
mediation which are not otherwise discoverable and statements made in connection
with the mediation will not be subject to disclosure through discovery or
admissible in any proceeding. If a Dispute is not settled by mediation in
accordance with this Section 7.4 it shall proceed to arbitration as set forth in
Section 7.5.

7.5                                 Any Dispute not settled by mediation or
later than three (3) years after the Effective Date shall be resolved by binding
arbitration to be held in New York, New York before three arbitrators (the
“Arbitration Agreement”).  The arbitration shall be administered by Judicial
Arbitration and Mediation Services (“JAMS”) pursuant to its Comprehensive
Arbitration Rules and Procedures (Streamlined Arbitration Rules and
Procedures).  The decisions of the arbitrators shall be binding and conclusive
upon all Parties involved and judgment on the award may be entered in any court
having jurisdiction.  This clause shall not preclude the Parties from seeking
provisional remedies in aid of arbitration from a court of appropriate
jurisdiction.  The Parties agree that the losing Party shall bear the cost of
the arbitration filing and hearing fees, and the cost of the arbitrators.  Each

[***] Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitteed portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

11


--------------------------------------------------------------------------------


Party must bear its own attorney’s fees and associated costs and expenses.  This
Arbitration Agreement shall survive (i) termination or changes in the Agreement
and (ii) the bankruptcy of any Party.  Furthermore, this Arbitration Agreement
shall be binding on the Parties’ respective successors and assigns.

7.6                                 Arbitrators must be active members of the
Bar of a U.S. state or retired judges of the state or federal courts, with
expertise in the substantive laws, including patent law and licensing law,
applicable to the subject matter of the Dispute. Any Dispute will be decided by
majority vote of a panel of three arbitrators; provided however, that all three
arbitrators must actively participate in all hearings. Notwithstanding anything
herein to the contrary, the arbitrators will be required to make specific,
written findings of fact and conclusions of law.

7.7                                 To the maximum extent practicable, JAMS, the
arbitrators and the Parties will take all action required to conclude any
arbitration proceeding within one hundred and eighty (180) days of the filing of
the Dispute with JAMS. No arbitrator or other party to an arbitration proceeding
may disclose the existence, content or results thereof, except for disclosures
of information by a Party required in the ordinary course of its business or by
applicable law or regulation.


8.             TERM


THE TERM OF THIS AGREEMENT SHALL COMMENCE UPON THE EFFECTIVE DATE AND TERMINATE
ON THE DATE ON WHICH THE LAST OF THE LICENSED PATENTS EXPIRES.  THE PROVISIONS
OF SECTIONS 1, 3.1, 3.2, 3.3, 3.4, 3.5, 5, 6, 7, 8, 9, 10 AND 11 SHALL SURVIVE
ANY TERMINATION OR EXPIRATION OF THIS AGREEMENT.


9.             CHANGE OF CONTROL AND SUBSIDIARIES

9.1                                 Change of Control.  In the event of a Change
of Control of either Tandberg or Avistar resulting in such Party being
controlled by some other Person:

(a)           The Licensed Products of the Party subject to the Change of
Control (“Acquired Party”) shall be limited to Existing Products of the Acquired
Party and its  Subsidiaries at the time of the Change of Control and Follow On
Products thereto.  The licenses granted under this Agreement shall not apply to
Existing Products of (i) any third party involved in such Change of Control or
any of its Subsidiaries (collectively, the “Acquirer”) at the time of the Change
of Control or any Follow On Products thereto, or (ii) any Person that is
acquired by the Acquirer or any of its Subsidiaries subsequent to the Change of
Control, including any Person acquired by the Acquired Party subsequent to the
Change of Control.  The Licensed Products of the non-Acquired Party shall not be
limited as a result of the Change of Control of the Acquired Party.

[***] Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitteed portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

12


--------------------------------------------------------------------------------


(b)           The licenses and covenants granted by each of the Parties under
this Agreement shall be limited solely to those Patents owned or licensable by
each Party and its Subsidiaries prior to the date of the Change of Control of
such Party.

(c)           A subsequent Change of Control of the Acquired Party shall not be
construed as further limiting or expanding the licenses granted to the Acquired
Party.  In such event, the Licensed Products of the Acquired Party shall remain
limited to the Existing Products of the Acquired Party and its Subsidiaries at
the time of the initial Change of Control, and Follow On Products thereto, as
described in Section 9.1(a) above.

9.2                                 Subsidiaries

(a)           New Subsidiaries.  If a Person becomes a Subsidiary of a Party
after the Effective Date (“New Subsidiary”), then such New Subsidiary shall be
granted the licenses and covenants set forth in this Agreement.  The Patents of
such New Subsidiary shall be subject to the licenses and covenants granted to
the other Party and its Subsidiaries under this Agreement.

(b)           New Parents.  If a Party to this Agreement becomes a Subsidiary or
a Material Business Unit (“Controlled Party”) of a Third Party (“New Parent”)
after the Effective Date, then the Licensed Products of the New Parent shall
remain limited to the Existing Products of the Controlled Party and its
Subsidiaries at the time of the Change of Control, and Follow On Products
thereto, as described in Section 9.1(a) above.

(c)           Former Subsidiaries.  If a Person ceases to qualify as a
Subsidiary of a Party (“Former Subsidiary”), then:

(i)            The licenses and covenants granted to the Former Subsidiary shall
terminate on the date the Former Subsidiary ceases to be a Subsidiary under this
Agreement; and

(ii)           The licenses and covenants granted hereunder to the other Party
and its Subsidiaries with respect to patents of the Former Subsidiary shall
continue until the expiration of each such patent, including patents based on
applications filed prior to the date it ceased to be a Subsidiary under this
Agreement and related patents; provided, however, that such licenses and
covenants shall not extend to patents of the Former Subsidiary where the Former
Subsidiary first acquires rights to such patents after the date it ceases to be
a Subsidiary under this Agreement.

[***] Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitteed portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

13


--------------------------------------------------------------------------------


9.3                               Divestiture of Business or Assets

(a)           If a Party or any of its Subsidiaries spins out or transfers a
portion of its business or assets such that the spun-out or transferred business
or assets are no longer part of a Party or any of its Subsidiaries under this
Agreement, then the licenses and covenants granted to such Party under this
Agreement shall not extend to such business (or with respect to the products
manufactured, distributed, imported, marketed, leased, sold or used by such
business) or assets after the spin-out or transfer.

(b)           If a Party or any of its Subsidiaries assigns or transfers any CPI
Licensed Patents or Tandberg Licensed Patents, as applicable, the licenses and
covenants granted to the other Party and its Subsidiaries with respect to those
Patents shall remain in effect, and the transferring Party or Subsidiary shall
enter into a written agreement with the transferee making any such assignment or
transfer expressly subject to the licenses and covenants set forth in this
Agreement.  In the event a Person becomes a Subsidiary of a Party after the
Effective Date (“New Subsidiary”), then such New Subsidiary shall be granted the
licenses and covenants set forth in this Agreement.  The Patents of such New
Subsidiary shall be subject to the licenses and covenants granted to the other
Party and its Subsidiaries under this Agreement.


10.          ASSIGNMENT


10.1                           BY EITHER PARTY.  EXCEPT AS EXPRESSLY SET FORTH
IN THIS AGREEMENT, THE LICENSES AND COVENANTS NOT TO SUE GRANTED HEREIN ARE NOT
SUBLICENSABLE OR ASSIGNABLE.  ANY ASSIGNEE MUST AGREE IN WRITING TO BE BOUND TO
THE TERMS AND CONDITIONS OF THIS AGREEMENT.  ANY ASSIGNMENT MADE IN
CONTRAVENTION OF THIS SECTION 10.1 SHALL BE VOID AB INITIO AND OF NO FORCE OR
EFFECT.  THE LICENSES GRANTED IN SECTION 2 SHALL NOT APPLY TO ANY PRODUCTS OR
SERVICES THAT ARE NOT EXISTING PRODUCTS AS OF THE EFFECTIVE DATE, OR FOLLOW ON
PRODUCTS THERETO.


10.2                           BINDING UPON ASSIGNEES.  SUBJECT TO THE FOREGOING
SECTION 10.1, THIS AGREEMENT SHALL BE BINDING UPON, AND INURE TO THE BENEFIT OF,
THE LEGAL REPRESENTATIVES, SUCCESSORS AND PERMITTED ASSIGNS OF THE PARTIES. ANY
ATTEMPT TO ASSIGN OR DELEGATE ALL OR ANY PORTION OF THIS AGREEMENT IN VIOLATION
OF THIS SECTION 10 SHALL BE VOID.


11.          GENERAL PROVISIONS


11.1                           EXPENSES OF THE PARTIES.  EACH PARTY SHALL PAY
ITS OWN EXPENSES INCURRED IN CONNECTION WITH THE NEGOTIATION, EXECUTION AND
PERFORMANCE OF THIS AGREEMENT, EXCEPT AS SPECIFIED IN SECTION 7.

[***] Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitteed portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

14


--------------------------------------------------------------------------------



11.2                           WAIVER.  NO TERM OR PROVISION HEREOF WILL BE
CONSIDERED WAIVED BY EITHER PARTY, AND NO BREACH EXCUSED BY EITHER PARTY, UNLESS
SUCH WAIVER OR CONSENT IS IN WRITING AND SIGNED BY AN AUTHORIZED REPRESENTATIVE
ON BEHALF OF THE PARTY AGAINST WHOM THE WAIVER IS ASSERTED.  NO CONSENT BY
EITHER PARTY TO, OR WAIVER OF, A BREACH BY EITHER PARTY, WHETHER EXPRESS OR
IMPLIED, WILL CONSTITUTE A CONSENT TO, WAIVER OF, OR EXCUSE OF ANY OTHER
DIFFERENT OR SUBSEQUENT BREACH BY EITHER PARTY.


11.3                           AMENDMENT AND MODIFICATION.  THIS AGREEMENT MAY
BE AMENDED, MODIFIED AND/OR SUPPLEMENTED ONLY BY MEANS OF A WRITTEN AMENDMENT,
SIGNED BY THE AUTHORIZED REPRESENTATIVES OF THE PARTIES, WHICH SPECIFICALLY
REFERS TO THIS AGREEMENT.


11.4                           NOTICES.  ANY NOTICE TO ANY PARTY HERETO GIVEN
PURSUANT TO THIS AGREEMENT SHALL BE IN WRITING AND GIVEN BY REPUTABLE OVERNIGHT
COURIER HAVING AN ESTABLISHED TRACKING CAPABILITY ADDRESSED AS FOLLOWS:

if to CPI:

555 Twin Dolphin Drive

 

Redwood Shores, CA 94065

 

Attention: Chief Financial Officer

 

 

if to ACC:

555 Twin Dolphin Drive

 

Redwood Shores, CA 94065

 

Attention: Chief Financial Officer

 

 

if to Tandberg ASA:

1212 Avenue of the Americas

 

24th Floor

 

New York, NY 10036

 

Attention: General Counsel

 

 

with a copy to:

Philip Pedersens vei 20

 

1366 Lysaker

 

Norway

 

Attention: Chief Financial Officer

 

 

if to Tandberg Telecom AS:

1212 Avenue of the Americas

 

24th Floor

 

New York, NY 10036

 

Attention: General Counsel

 

 

with a copy to:

Philip Pedersens vei 20

 

1366 Lysaker

 

Norway

 

Attention: Chief Financial Officer

 

[***] Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitteed portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

15


--------------------------------------------------------------------------------


 

if to Tandberg, Inc.:

1212 Avenue of the Americas

 

24th Floor

 

New York, NY 10036

 

Attention: General Counsel

 

 

with a copy to:

1860 Michael Faraday Dr.

 

Suite 250

 

Reston, VA 20190

 

Attention: President

 

Any notice shall be deemed delivered when placed for delivery so addressed with
charges prepaid. A Party may change its address for notice by written notice to
the other Party.


11.5                           GOVERNING LAW AND VENUE.  THIS AGREEMENT IS MADE
AND SHALL BE CONSTRUED IN ACCORDANCE WITH AND ANY ARBITRATION UNDER SECTION 7
WILL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICT OF LAWS PROVISIONS THEREOF.  SUBJECT TO SECTION 7, THIS AGREEMENT SHALL
BE SUBJECT TO THE EXCLUSIVE JURISDICTION OF ANY FEDERAL COURT OR, IN THE ABSENCE
OF FEDERAL JURISDICTION, ANY STATE COURT SITTING WITHIN THE GEOGRAPHIC
BOUNDARIES OF THE SOUTHERN DISTRICT OF NEW YORK.


11.6                           HEADINGS.  HEADINGS ARE SUPPLIED HEREIN FOR
CONVENIENCE ONLY AND SHALL NOT BE DEEMED A PART OF THIS AGREEMENT FOR ANY
PURPOSE.


11.7                           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN
ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL FOR ALL
PURPOSES, BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.


11.8                           SEVERABILITY.  IF ANY TERM OR PROVISION OF THIS
AGREEMENT OR THE APPLICATION THEREOF TO ANY PERSON OR CIRCUMSTANCES SHALL TO ANY
EXTENT BE INVALID OR UNENFORCEABLE, THE REMAINDER OF THIS AGREEMENT OR THE
APPLICATION OF SUCH TERMS OR PROVISIONS TO PERSONS OR CIRCUMSTANCES OTHER THAN
THOSE AS TO WHICH IT IS INVALID OR UNENFORCEABLE, SHALL NOT BE AFFECTED THEREBY
AND EACH TERM AND PROVISION OF THIS AGREEMENT SHALL BE VALID AND ENFORCEABLE TO
THE FULLEST EXTENT PERMITTED BY LAW.


11.9                           CONFIDENTIALITY.  EXCEPT AS MAY BE REQUIRED BY
LAW OR REGULATIONS, NEITHER PARTY SHALL DISCLOSE ANY OF THE TERMS, CONDITIONS OR
OTHER PROVISIONS OF THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE
OTHER PARTY, EXCEPT (I) AS MAY BE REQUIRED BY LAW, REGULATION, OR JUDICIAL
PROCESS, OR (II) TO OUTSIDE LEGAL AND FINANCIAL ADVISORS THAT ARE SUBJECT TO
NON-DISCLOSURE OBLIGATIONS. IN THE EVENT THAT A PARTY BELIEVES THAT THE
DISCLOSURE OF ALL OR ANY PORTION OF THIS AGREEMENT IS REQUIRED BY APPLICABLE
LAW, REGULATION, OR JUDICIAL PROCESS, THEN THE DISCLOSING PARTY SHALL NOTIFY THE
NON-DISCLOSING PARTY ONE (1) BUSINESS DAY PRIOR TO ANY SUCH DISCLOSURE.

[***] Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitteed portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

16


--------------------------------------------------------------------------------



11.10                     PRESS RELEASE. THE PARTIES SHALL MAKE A JOINT PRESS
RELEASE ANNOUNCEMENT IN THE FORM OF ATTACHMENT C, ATTACHED HERETO AFTER THE
EXECUTION OF THIS AGREEMENT.  EXCEPT AS EXPRESSLY PERMITTED BY SECTION 11.9, NO
OTHER PRESS RELEASE, ANNOUNCEMENT OR PUBLICATION REGARDING THIS AGREEMENT OR ITS
EXISTENCE IS PERMITTED BY EITHER PARTY WITHOUT PRIOR WRITTEN APPROVAL OF THE
OTHER PARTY.


11.11                     CONSEQUENTIAL DAMAGES.  IN NO EVENT WILL EITHER PARTY
BE LIABLE FOR LOST PROFITS, OR ANY SPECIAL, INDIRECT, INCIDENTAL OR
CONSEQUENTIAL OR EXEMPLARY DAMAGES, HOWEVER CAUSED AND ON ANY THEORY OF
LIABILITY, ARISING IN ANY WAY IN CONNECTION WITH THIS AGREEMENT.  THIS
LIMITATION WILL APPLY EVEN IF A PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES AND NOT WITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE OF ANY
LIMITED REMEDY.


11.12                     PARTIES ADVISED BY COUNSEL. THIS AGREEMENT HAS BEEN
NEGOTIATED BETWEEN UNRELATED PARTIES WHO ARE SOPHISTICATED AND KNOWLEDGEABLE IN
THE MATTERS CONTAINED IN THIS AGREEMENT AND WHO HAVE ACTED IN THEIR OWN SELF
INTEREST. IN ADDITION, EACH PARTY HAS BEEN REPRESENTED BY LEGAL COUNSEL. THIS
AGREEMENT SHALL NOT BE INTERPRETED OR CONSTRUED AGAINST ANY PARTY TO THIS
AGREEMENT BECAUSE THAT PARTY OR ANY ATTORNEY OR REPRESENTATIVE FOR THAT PARTY
DRAFTED OR PARTICIPATED IN THE DRAFTING OF THIS AGREEMENT.

11.13                     Compliance. The Parties shall comply with all
national, state and local laws (including regulations, orders and ordinances)
now or hereafter enacted, of any jurisdiction in which performance occurs or may
occur hereunder. Without limitation, each Party hereby acknowledges that the
rights and obligations of this Agreement are subject to the laws and regulations
of the United States relating to the export of products and technical
information, and it shall comply with all such laws and regulations.


11.14                     ENTIRE AGREEMENT AND FACSIMILE EXECUTION.  THIS
AGREEMENT COMPRISES THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO AS TO THE
SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR DISCUSSIONS, AGREEMENTS AND
UNDERSTANDINGS, WRITTEN OR ORAL, BETWEEN THEM RELATING THERETO.  THIS AGREEMENT
MAY BE EXECUTED IN COUNTERPARTS AND VIA FACSIMILE AND SUCH COUNTERPARTS SHALL BE
TREATED AS AN ORIGINAL OR WHEN SIGNED, VIA FACSIMILE, BY BOTH PARTIES;
NEVERTHELESS, ANY ONE OF THE PARTIES MAY REQUIRE THE FOLLOW-UP EXCHANGE OF
ORIGINALS IN HARDCOPY BY SO REQUESTING IN WRITING WITHIN FIVE (5) DAYS OF
COUNTERPART OR FACSIMILE EXECUTION.

11.15                     Further Acts.  Each Party to this Agreement agrees to
perform any further acts and to cause its Subsidiaries to perform such further
acts, and execute and deliver and to cause its Subsidiaries to execute and
deliver any further documents that may be reasonably necessary to carry out the
provisions of this Agreement.

[***] Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitteed portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

17


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be signed
below by their respective duly authorized representatives.

COLLABORATION PROPERTIES, INC.

TANDBERG ASA

 

 

 

 

By:

[***]

 

By:

[***]

 

 

 

 

 

 

 

Name:

[***]

 

Name:

[***]

 

 

 

 

 

 

 

Title:

[***]

 

Title:

[***]

 

 

 

 

 

 

 

Date:

February 14, 2007

 

Date:

February 15, 2007

 

 

 

 

 

 

 

 

 

AVISTAR COMMUNICATIONS CORPORATION

TANDBERG TELECOM AS

 

 

 

 

By:

[***]

 

By:

[***]

 

 

 

 

 

 

 

Name:

[***]

 

Name:

[***]

 

 

 

 

 

 

 

Title:

[***]

 

Title:

[***]

 

 

 

 

 

 

 

Date:

February 14, 2007

 

Date:

February 15, 2007

 

 

 

 

 

 

TANDBERG, INC.

 

 

 

 

 

 

 

By:

[***]

 

 

 

 

 

 

 

 

 

 

Name:

[***]

 

 

 

 

 

 

 

 

 

 

Title:

[***]

 

 

 

 

 

 

 

 

 

 

Date:

February 15, 2007

 

 

[***] Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

18


--------------------------------------------------------------------------------


Attachment A

Dismissal of N.D. Cal. Action

19


--------------------------------------------------------------------------------


Attachment B

Dismissal of E.D. Tex. Action

20


--------------------------------------------------------------------------------


Attachment C

Press Release

21


--------------------------------------------------------------------------------